DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 01/24/2022, said application claims a priority filing date of 05/18/2016.  Claims 1-20 are pending. Claims 1 and 13-14 are independent. 

Information Disclosure Statement
The information disclosure statement filed on 03/07/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but some of the information referred to therein has not been considered because they are not in the instant application and its parent application 15/272,416.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5030 in FIG. 5D; 5038 in FIGS. 5J-K; 5084 in FIG. 5R; 5122 in FIG. 5BG; 5126 in FIGS. 5BI-BK and FIGS. 5BM-BO; 5150 in FIG. 5CB; 5158 in FIG. 5CE; 5146 and 5160 in FIG. 5CF; 5148 in FIG. 5CG; 5182 in FIG. 5DB; 624 in FIG. 6B; 630 in FIGS. 6B-C; and 640 in FIG. 6C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference characters "5022" in ¶ [00170] and "5052" in ¶¶ [00170]-[00171] and [00250]-[00252] with FIG. 5N have both been used to designate "message editing interface"; (2) reference characters "5086" in ¶ [00175] and "5066" in ¶¶ [00174], [00261], and [00279] with FIG. 5P have both been used to designate "show edits" affordance/option; and (3) reference characters "5222" in FIG. 5DO and "5232" in ¶ [00201] with FIGS. 5DP-DQ have both been used to designate ". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference character “5022” has been used to designate both "message editing interface" in ¶ [00170] and "third contact" in ¶¶ [00163] and [00215] with FIG. 5C; (2) reference character “5086” has been used to designate both "show edits" option in ¶ [00175] and "touch input" in FIG. 5S; and (3) reference character “5222” has been used to designate both the term "sushi" in ¶ [00201] with FIGS. 5DK-DN and corresponding emoji in FIG. 5DO. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because ".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [00170], "message editing interface 5022" appears to be "message editing interface 5052";
in (1) ¶ [00173], "… in response to an input (e.g., input 5060, Figure 5O) that corresponds to a request to edit the revised version 5046-2) of a message, displays a message editing interface for the revised version of the message, as shown in Figure 5R. The message editing interface, as shown in Figure 5R, includes the message 5046-2 to be edited …"; (2) ¶ [00260], "… detecting (834) an input (e.g., input 5060, Figure 5O) that corresponds to a request to edit the revised version (e.g., version 5046-2) of the first message, and in response to detecting the input that corresponds to the request to edit the revised version of the first message, performing a set of operations, including displaying a message editing interface (e.g., the interface shown in Figure 5R) for the revised version of the first message that includes the revised version of the first message, the keyboard, and the update affordance, an example of which is shown in Figure 5R"; (3) ¶ [00283], "… the versions user interface (e.g., 5074, Figure 5Q) includes (1014) an affordance (e.g., a "Done" option 5082, Figure 5Q), which when activated causes redisplay of the conversation transcript in the user interface (e.g., as shown in Figure 5R)"; and (4) ¶ [00284], "… the versions user interface includes (1016) an affordance (e.g., Edit icon 5080, Figure 5Q), which when activated causes display of a message editing interface (e.g., as shown in Figure 5R) for the current version of the first message …", Figure 5R referred in these paragraphs appears incorrect because Figure 5R is not the same device used by the same user as Figure 5O/5Q (e.g., users involved in the message session shown in Figure 5O are different to users shown in Figure 5R; also see ¶ [00255] indicating that Figure 5R is the device for at least one other user);
in ¶ [00174], "… displays a user interface 5074 (Figure 5Q) that includes current version 5046-1 of the first message as well as a prior version 5046-2, as shown in Figure 5Q" appears to be "… displays a user interface 5074 (Figure 5Q) that includes current version 5046-2 of the first message as well as a prior version 5046-1, as shown in Figure 5Q" (see also ¶ [00175] with FIG. 5T and FIGS. 5M-5P);
in ¶¶ [00255] and [00276], "Figure 50" appears to be "Figure 5O";
in ¶ [00261], "… displays a user interface 5074 (Figure 5Q) that includes current version 5046-1 of the first message as well as a prior version 5046-2, as shown in Figure 5Q" appears to be "… displays a user interface 5074 (Figure 5Q) that includes current version 5046-2 of the first message as well as a prior version 5046-1, as shown in Figure 5Q" (see also ¶ [00175] with FIG. 5T and FIGS. 5M-5P);
in ¶ [00277], "… displaying (1008) a versions user interface (e.g., user interface 5074, Figure 5Q) that includes the current version of the first message (e.g., version 5046-1) and one or more prior versions of the first message (e.g., version 5046-2)" appears to be "… displaying (1008) a versions user interface (e.g., user interface 5074, Figure 5Q) that includes the current version of the first message (e.g., version 5046-2) and one or more prior versions of the first message (e.g., version 5046-1)"
in ¶ [00282], "… the versions user interface (e.g., 5074, Figure 5Q) includes (1012) the current version of the first message (e.g., 5046-1), an original version of the first message (e.g., 5046-2) …" appears to be "… the versions user interface (e.g., 5074, Figure 5Q) includes (1012) the current version of the first message (e.g., 5046-2), an original version of the first message (e.g., 5046-1) …";
in ¶ [00286], "… detecting (1018) an input (e.g., input 5076 or 5078, Figure 5Q, to edit either the current version 5046-1 or the original version 5046-2) on a respective version of the first message …" appears to be "… detecting (1018) an input (e.g., input 5076 or 5078, Figure 5Q, to edit either the current version 5046-2 or the original version 5046-1) on a respective version of the first message …".  
Appropriate correction is required.

Claim Objections
Claims 1, 4-9, 11-14, and 17-20 are objected to because of the following informalities:  
in Claim 1, lines 7-8; Claim 13, lines 7-8; and Claim 14, lines 9-10, "an electronic device that corresponds to another user included in the messaging session" appears to be "another electronic device that corresponds to another user included in the messaging session";
in Claims 4-9 and 11-12, line 1"… including:" appears to be "… further including:";
in Claim 4, lines 2-3; Claim 5, line 14; Claim 17, lines 3-4; and Claim 18, line 15, "… causes one or more electronic devices that correspond to the at least one other user …" appears to be "… causes the one or more electronic devices that correspond to the at least one other user …";
in Claim 12, lines 6-7, "in response to detecting the input by the contact at a location on the touch-sensitive surface …" appears to be "in response to detecting the input by the contact at the location on the touch-sensitive surface …";
in Claims 17-19, lines 1-2, "wherein the one or more programs include instructions for:" appears to be "wherein the one or more programs further include instructions for:";
in Claim 20, lines 1-2, "The electronic device of claim 18, including: in response to detecting the third input …" appears to be "The electronic device of claim 18, wherein the one or more programs further include instructions for: in response to detecting the third input …"   .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-14 recite the limitation "a conversation transcript that corresponds to the messaging session" in lines 24-25, 24-25, and 26-27 respectively, which rendering these claims indefinite because ".
Claims 2-12 and 15-20 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 4-5 and 17-18 recite the limitation "a conversation transcript that corresponds to the messaging session" in lines 5, 16-17, 6, and 17-18 respectively, which rendering these claims indefinite because it is unclear that ".
Claims 6-9 and 19-20 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 11 recite the limitations "at least some of the users in the messaging session have selected the first acknowledgement option for the second message" in lines 4-5, "at least some of the users in the messaging session have selected the second acknowledgement option for the second message …" in lines , "users in the messaging session have selected a plurality of acknowledgements options for the second message" in lines , and "… a tally for each type of acknowledgement option selected by users in the messaging session" in lines , which rendering the claim indefinite because it is unclear whether these instances of ".
Claim 12 recites the limitations "the tally for each type of acknowledgement option selected by users in the messaging session" in line 2 and "the second message" in lines 4-5 and 7-8.  There is insufficient antecedent basis for these limitation in the claim.  These limitations are not recited in its based claim and they are recited in Claim 11.  Therefore, for examination purpose, Claim 12 is depending on Claim 11 instead of Claim 1 (NOTE: Claim 12 also recites two instances of "users" and therefore clarification on these instances of "users" for Claims 11-12 are required).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Newton ("You can now react to any message in Slack with an emoji of your choosing", at <https://www.theverge.com/2015/7/9/8916347/slack-emoji-reactions>, published on 07/09/2015), hereinafter Newton in view of AdEspresso ("Facebook Reactions", at <https://www.youtube.com/watch?v= QRtD04am6lo>, published on 10/08/2015), hereinafter AdEspresso.

Independent Claims 1 and 13-14
Newton discloses a method, comprising: at an electronic device having one or more processors, memory, a touch-sensitive surface, and a display (Newton, Figure in Page 1: a mobile device having one or more processors, memory, and display by default) (Newton, 2nd paragraph in Page 2: tap on message indicating touch-sensitivity surface): 
displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user (Newton, Figure in Page 1: a messaging interface is displayed on the mobile device with messages received from a plurality of users in a general message session for a design-team, wherein the messages are displayed in a conversation transcript in an order based on the date and time received); 
receiving a first message within the messaging session from an electronic device that corresponds to another user included in the messaging session (Newton, Figure in Page 1: on 06/19/2013, two messages are received from David at 09:34 and 10:07AM respectively; two messages are received from Kevin at 9:35 and 10:07 AM respectively; a message is received from Jessica at 09:37;  a message is received from Don at 10:07; on another date, a message is received from TJ at 11:37AM; a message is received from Jarred at 11:39AM); a message is received from David at 11:39AM); 
in response to receiving the first message, displaying the first message in a first message region in the conversation transcript on the display (Newton, Figure in Page 1: display each message in different regions within the conversation transcript on the display based on the date and time of each message received); 
detecting a first input by a first contact at a location on the touch-sensitive surface that corresponds to a location of the first message in the conversation transcript (Newton, 2nd paragraph in Page 2: when the user tap on a message); 
in response to detecting the first input, displaying an acknowledgement selection affordance at a location in the messaging interface  (Newton, 1st-2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji; the ability to react to any message with one of 722 emoji; i.e., a plurality of emoji options are displayed in the user interface for the user to select one of available emoji options); 
detecting a second input by a second contact at a location on the touch-sensitive surface that corresponds to a location of a first acknowledgement option in the acknowledgement selection affordance (Newton, 1st-2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji; the ability to react to any message with one of 722 emoji; i.e., another tap input is required to select one among all available emoji options); 
in response to detecting the second input: applying the first acknowledgement option to the first message (Newton, 2nd paragraph in Page 2: all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; i.e., the emoji posed to the message are displayed as a pop up underneath the message along with a counter); and, 
transmitting information that causes one or more electronic devices that correspond to the at least one other user included in the messaging session to apply the first acknowledgement option to a corresponding first message in a conversation transcript that corresponds to the messaging session (Newton, Figure in Page 1; 2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji, and the author will get a notification in their mentions tab; all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; i.e., the author of the message received a notification and the emoji posed to the message are displayed as a pop up underneath the message along with a counter for all other users in the general message session for the design-team).
Newton further discloses a computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface and one or more processors cause the electronic device to perform the method described above (Newton, Figure in Page 1: by default, a mobile device with display having computer readable storage medium for storing programs executed by one or more processors) (Newton, 2nd paragraph in Page 2: tap on message indicating touch-sensitivity surface).
Newton further discloses an electronic device, comprising: a display; a touch-sensitive surface; one or more processors; and memory storing one or more programs that include instructions for performing the method described above (Newton, Figure in Page 1: a mobile device having one or more processors, memory, and display by default).  
	Newton fails to explicitly disclose in response to detecting the first input, displaying an acknowledgement selection affordance at a location in the messaging interface that corresponds to the first message region.
	AdEspresso teaches a system and a method relating to providing reactions, wherein in response to detecting the first input, displaying an acknowledgement selection affordance at a location in the messaging interface that corresponds to the first message region (AdEspresso, at time stamp 0:04 – 0:05 (Pages 3-4): when a user touch on "Like" button associated with a photo post/message, a emoji reaction menu is displayed at a location overlapping with the photo post/message; at time stamp 0:06 – 0:26 (Pages 5-13): using drag gesture to select one of emoji reaction from the emoji reaction menu; at time stamp 0:26 – 0:27 (Pages 13-14): emoji count is updated after a "Love" with a heart symbol is selected).
Newton and AdEspresso are analogous art because they are from the same field of endeavor, a system and a method relating to providing reactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AdEspresso to Newton.  Motivation for doing so would provide an intuitive .

Claims 2 and 15
Newton in view of AdEspresso disclose all the elements as stated in Claim 1 and 14 respectively and further disclose wherein applying the first acknowledgement option to the first message includes displaying the first acknowledgement option at a location adjacent to or partially overlapping the first message region (Newton, 2nd paragraph in Page 2: all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; i.e., the emoji posed to the message are displayed as a pop up underneath the message along with a counter).  

Claims 3 and 16
Newton in view of AdEspresso disclose all the elements as stated in Claim 1 and 14 respectively and further disclose wherein the first acknowledgement option is displayed in an acknowledgement region that has a different shape from the first message region (Newton, Figure in Page 1: each message region is displayed in a rectangular shape; 1st Figure in Page 3: each reaction symbol is also in rectangular shape) (AdEspresso, at timestamp 0:27 (Page 14): the photo post/message region is displayed in a rectangular shape, and each reaction symbol is displayed in a circular shape).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AdEspresso to Newton.  Motivation for doing so would allow a user to easily distinguish different types of information displayed, and thus enhance user experience.

Claim 10
Newton in view of AdEspresso disclose all the elements as stated in Claim 1 and further disclose wherein the plurality of acknowledgement options include graphical icons that display at least one of a heart, a thumbs up, a thumbs down, a "HA!", a "!!", and/or a question mark (AdEspresso, at time stamp 0:05 – 0:09 (Pages 4-6):reactions icons available for selection including thumb up (Like), heart (Love), Haha, Yay, Woe, Sad, and Angry icons).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AdEspresso to Newton.  Motivation for doing so would provide more options for a user to select a reaction that meets the user's intent, .

Claim 11
Newton in view of AdEspresso disclose all the elements as stated in Claim 1 and further disclose concurrently displaying on the display: a second message in the conversation transcript (Newton, Figure in Page 1: a plurality of messages are concurrently displayed in the conversation transcript), 
wherein at least some of the users in the messaging session have selected the first acknowledgement option for the second message, and at least some of the users in the messaging session have selected a second acknowledgement option for the second message, distinct from the first acknowledgement option (Newton, 2nd paragraph in Page 2: all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; 1st Figure in Page 3: three different reaction icons/symbols have been selected from different users); and 
one or more indicia that users in the messaging session have selected a plurality of acknowledgements options for the second message (Newton, 2nd paragraph in Page 2 and 1st Figure in Page 3: all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does); and 
detecting an input by a contact at a location on the touch-sensitive surface that corresponds to a location of the second message (Newton, Figure in Page 1; 2nd paragraph in Page 2: when the user tap on one of messages displayed in Figure of Page 1); and, 
in response to detecting the input by the contact at the location on the touch-sensitive surface that corresponds to the location of the second message, displaying a user interface that includes a tally for each type of acknowledgement option selected by users in the messaging session (Newton, 2nd paragraph in Page 2 and 1st Figure in Page 3: when the user tap on a message, the user will have the ability to react with a star or any other emoji; all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; e.g., three different reaction icons/symbols along with tally are displayed) (AdEspresso, at time stamp 0:26 – 0:27 (Pages 13-14): emoji count is updated after a "Love" with a heart symbol is selected; two different symbols with tally are shown).  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of AdEspresso as applied to Claims 1 and 14 respectively above, and further in view of Campbell et al. ("Instant Messaging: Between the Messages", 2003 IEEE International Conference on Systems, Man and Cybernetics, Vol. 3, Pages 2193-2198, conference date: 10/08/2003), hereinafter Campbell.

Claims 4 and 17
Newton in view of AdEspresso disclose all the elements as stated in Claim 1 and 14 respectively and further disclose in response to detecting the  second input, transmitting information that causes one or more electronic devices that correspond to the at least one other user included in the messaging session to display an acknowledgement- (Newton, 1st Figure in Page 3; 2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji, and the author will get a notification in their mentions tab; all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; i.e., the author of the message received a notification and the emoji posed to the message are displayed as a pop up underneath the message along with a counter for all other users in the general message session for the design-team) (AdEspresso, at time stamp 0:26 – 0:27 (Pages 13-14): emoji count is updated after a "Love" with a heart symbol is selected). 
Newton in view of AdEspresso fails to explicitly discloses in response to detecting the first input, transmitting information that causes one or more electronic devices that correspond to the at least one other user included in the messaging session to display an acknowledgement-preparation indicator.
Campbell teaches a system and a method relating to messaging (Campbell, TITLE), wherein in response to detecting the first input, transmitting information that causes one or more electronic devices that correspond to the at least one other user included in the messaging session to display an acknowledgement-preparation indicator (Campbell, 1st and 2nd paragraphs in the 1st Column of Page 2198: display an improved status indicator to indicate that the other person is active or inactive by monitoring message and keystroke pattern as well as input focus in the conversation).
Newton in view of AdEspresso, and Campbell  are analogous art because they are from the same field of endeavor, a system and a method relating to messaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Campbell to Newton in view of AdEspresso.  Motivation for doing so would improve the efficiency of message composition by improvement of user interface features to better inform the user about the other person’s activity (Campbell  , ABSTACT).

Claims 5, 7-9, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of AdEspresso as applied to Claims 1 and 14 respectively above, and further in view of Mohr ("Facebook Reactions — What’s Your Reaction? [Poll]", ate <https://wonderoftech.com/facebook-reactions/>, 02/25/2016), hereinafter Mohr.

Claims 5 and 18
	Newton in view of AdEspresso disclose all the elements as stated in Claim 1 and 14 respectively and further disclose  (Newton, 2nd paragraph in Page 2: when the user tap on a message); 
in response to detecting the  (Newton, 1st-2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji; the ability to react to any message with one of 722 emoji; i.e., a plurality of emoji options are displayed in the user interface for the user to select one of available emoji options) (AdEspresso, at time stamp 0:04 – 0:05 (Pages 3-4): when a user touch on "Like" button associated with a photo post/message, a emoji reaction menu is displayed at a location overlapping with the photo post/message); 
detecting one or more inputs to the acknowledgement  selecting an acknowledgement option for the first message in accordance with the detected one or more inputs (Newton, 1st-2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji; the ability to react to any message with one of 722 emoji; i.e., another tap input is required to select one among all available emoji options) (AdEspresso, at time stamp 0:06 – 0:26 (Pages 5-13): using drag gesture to select one of emoji reaction from the emoji reaction menu); 
ceasing to display the acknowledgement  (AdEspresso, at time stamp 0:26 – 0:27 (Pages 13-14): after drag gesture is released on a "Love" with a heart symbol, the emoji reaction menu is disappeared, and emoji count is updated) (Newton, 1st-2nd paragraph in Page 2: the ability to react to any message with one of 722 emoji; when the user tap on a message, the user will have the ability to react with a star or any other emoji; all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; i.e., the emoji posed to the message are displayed as a pop up underneath the message along with a counter, and the user interface for selecting one of available emoji options is disappeared); and 
transmitting information that causes one or more electronic devices that correspond to the at least one other user included in the messaging session to display a corresponding first message with the  (Newton, Figure in Page 1; 2nd paragraph in Page 2: when the user tap on a message, the user will have the ability to react with a star or any other emoji, and the author will get a notification in their mentions tab; all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; i.e., the author of the message received a notification and the emoji posed to the message are displayed as a pop up underneath the message along with a counter for all other users in the general message session for the design-team).
	Newton in view of AdEspresso fails to explicitly discloses after applying the first acknowledgement option to the first message: detecting third input by the third contact for editing an acknowledgement option for the first message using an acknowledgement editing interface to display a corresponding first message with the edited acknowledgement.
	Mohr discloses a system and a method for providing reactions (Mohr, TITLE), wherein after applying the first acknowledgement option to the first message: detecting third input by the third contact for editing an acknowledgement option for the first message using an acknowledgement editing interface to display a corresponding first message with the edited acknowledgement (Mohr, Sections "Facebook Website" and "Facebook App" in Pages 3-4: if you change your mind, go back to the post, tap or hover your cursor over your Reaction and the other choices will appear; tap or click the one you want to use and the previous Reaction will be replaced; other people who view the post will be able to see your reaction).
Newton in view of AdEspresso and Mohr are analogous art because they are from the same field of endeavor, a system and a method for providing reactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mohr to Newton in view of AdEspresso.  Motivation for doing so would provide a .

Claims 7 and 20
Newton in view of AdEspresso and Mohr disclose all the elements as stated in Claim 5 and 18 respectively and further disclose in response to detecting the third input by the third contact, displaying the first message region in the acknowledgement editing interface (AdEspresso, at time stamp 0:04 – 0:05 (Pages 3-4): when a user touch on "Like" button associated with a photo post/message, a emoji reaction menu is displayed at a location overlapping with the photo post/message; Sections "Facebook Website" and "Facebook App" in Pages 3-4: if you change your mind, go back to the post, tap or hover your cursor over your Reaction and the other choices will appear; tap or click the one you want to use and the previous Reaction will be replaced; other people who view the post will be able to see your reaction; i.e., a emoji reaction menu for other choices will appear at a location overlapping with the photo post/message).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Moh to Newton.  Motivation for doing so would provide a .

Claim 8
Newton in view of AdEspresso and Mohr disclose all the elements as stated in Claim 5 and further discloses in response to detecting the third input by the third contact, displaying the acknowledgement selection affordance that includes the plurality of acknowledgement options in the acknowledgement editing interface, wherein the first acknowledgement option is visually distinguished from the other acknowledgement options in the plurality of acknowledgement options to indicate that the first acknowledgement option is currently selected (Sections "Facebook Website" and "Facebook App" in Pages 3-4: if you change your mind, go back to the post, tap or hover your cursor over your Reaction and the other choices will appear; tap or click the one you want to use and the previous Reaction will be replaced; other people who view the post will be able to see your reaction; i.e., other choices are displayed in a menu options separately from the previous Reaction to be replaced).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mohr to Newton in view of AdEspresso.  Motivation for doing so would provide a .

Claim 9
Newton in view of AdEspresso and Mohr disclose all the elements as stated in Claim 5 and further discloses in response to detecting the third input by the third contact, displaying a menu in the acknowledgement editing interface that includes activatable editing options for the first message region (Mohr, Sections "Facebook Website" and "Facebook App" in Pages 3-4: if you change your mind, go back to the post, tap or hover your cursor over your Reaction and the other choices will appear; tap or click the one you want to use and the previous Reaction will be replaced; other people who view the post will be able to see your reaction; i.e., other choices are displayed in a menu options separately from the previous Reaction to be replaced).  

Claim 12
Newton in view of AdEspresso disclose all the elements as stated in Claim 11 and further disclose while displaying the tally for each type of acknowledgement option selected by users in the messaging session (Newton, 2nd paragraph in Page 2: all the emoji posted to a message pop up underneath them, along with a counter to show the user how many people feel the same way the user does; 1st Figure in Page 3: three different reaction icons/symbols along with tally are displayed), .  
Newton in view of AdEspresso fails to explicitly discloses detecting an input by a contact at a location on the touch-sensitive surface that corresponds to a tally for the first acknowledgement option for the second message; and in response to detecting the input by the contact at a location on the touch-sensitive surface that corresponds to the tally for the first acknowledgement option for the second message, displaying icons that represent users that selected the first acknowledgement option for the second message.
Mohr discloses a system and a method for providing reactions (Mohr, TITLE), wherein while displaying the tally for each type of acknowledgement option selected by users in the messaging session, detecting an input by a contact at a location on the touch-sensitive surface that corresponds to a tally for the first acknowledgement option for the second message; and in response to detecting the input by the contact at a location on the touch-sensitive surface that corresponds to the tally for the first acknowledgement option for the second message, displaying icons that represent users that selected the first acknowledgement option for the second message (Mohr, Section "Viewing Others’ Reactions" in Page 5: when you see posts, photos and videos you’ll see the top three Reactions people have added; tap or click on the Reactions to see a count of how many Reactions were given and who gave which Reaction).
Newton in view of AdEspress and Mohr are analogous art because they are from the same field of endeavor, a system and a method for providing reactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mohr to Newton in view of AdEspresso.  Motivation for doing so would provide a .

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of AdEspresso and Mohr as applied to Claims 5 and 18 respectively above, and further in view of Ahuja et al. (US 2016/0291822 A1, filed on 03/29/2016), hereinafter Ahuja.


Claims 6 and 19
Newton in view of AdEspresso and Mohr disclose all the elements as stated in Claims 5 and 18 respectively except failing to explicitly disclose in response to detecting the third input by the third contact, ceasing to display the conversation transcript; i.e., in response to the third input by the third contact to activate an editing interface, ceasing to display the conversation transcript.
Ahuja disclose a system and a method relating to messaging (Ahuja, ¶ [0002]), wherein in response to detecting the third input by the third contact, ceasing to display the conversation transcript; i.e., in response to the third input by the third contact to activate an editing interface, ceasing to display the conversation transcript (Ahuja, FIGS. 4Q-4T; ¶¶ [0068]-[0070]: a user activation 4016 (e.g., tap and hold gesture) is detected on merged message preview area 4013 in FIG. 4Q; in response to detecting user activation 4016, application selection panel 4023 is displayed in FIG. 4R, which includes one or more applications 4026 that support the use of a merged message, e.g., a photo editing application; detection of a user activation 4016 on application 4026-1 in application selection panel 4023 in FIG. 4S; in response to detecting user selection of application 4026-1, the merged message 4025, is prepared for publication as a post in FIG. 4T, wherein the merged message 4025 is editable; e.g., in response to detecting a tap gesture on merged message 4025, the content, the font, the font color and/or the background color of merged message 4025 can be changed; i.e., an editing interface for the merged message 4025 in FIG. 4T is displayed to replace messaging interface with conversation transcript in FIG. 4S).
Newton in view of AdEspresso and Mohr, and Ahuja are analogous art because they are from the same field of endeavor, a system and a method relating to messaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ahuja to Newton in view of AdEspresso and Mohr.  Motivation for doing so would provide additional editing features without overcrowding the user interface, and thereby enhance user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2011/0179385 A1, published on 07/21/2011) discloses a system, method, device and interface for associating the user selected reaction indication with a portion of the content that is being rendered at the time of receiving the user selection (Li, ABSTRACT), wherein (1) the reaction indications 170 provide a simplified graphical user interface for receiving a reaction selection by a user, and a reaction indication palette is provided, for example in response to a "mouse-over" rendered content (Li, FIG. 1; ¶ [0052]); and (2) placement of a cursor 340 through manipulation of a user input. such as a computer mouse, may produce a pop-up window 350 that includes details of the reaction indications that resulted in the presented tallied reaction indication 330 (Li, FIG. 3; ¶ [0069])  ..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175